DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Corrected Notice of Allowability cancels claim 9 as the subject matter is included in claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Katherine Smith on 7/14/2022.
The application has been amended as follows: 
In the claims: 
Claim 1, line 13: after the term “elongated flat portion” insert –wherein the insert has a circular cross section at an inlet end that transitions to a rectangular cross section at the outlet forming an elongated flat rectangular portion--.
Claim 7, line 2: delete “the die” and insert –a die--. 
Claim 9 (cancelled).
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art are W. Kohlepp et al (US 3,584,343) and Ougier (FR3045441 (the examiner uses equivalent translation provided by US 2018/0370074 A1)).
For claim 1, W. Kohlepp et al teach an apparatus for forming a continuous strip of a first compound A encapsulated by a second compound B (“first and second rubber materials” for tire, col 1 lines 15 to col 4 lines 65), the apparatus comprising:  two worms (not shown) (see col 3 lines 1-15), which includes outlet [s].  W. Kohlepp et al teach further teach materials from the outlet [s] are fed to first and second passageways (2,3) of a nozzle (Figs 1-5); the nozzle having an insert for forming the first and second passageways in the nozzle (pointing to  4,5, 7, 12); and wherein the insert has a distal end for positioning at the nozzle outlet, wherein the distal end has an elongated flat portion (as shown in Figs 1-5). 
However, W Kohlepp fails to show first and second extruders with the gear pumps as claimed. In the same field of endeavor, Ougier et al teach first and second extruders (10, 20) with the gear pumps for co-extruding rubber mixtures ([0042] –[0050]).  
However, none of the closet prior art teaches wherein the insert has a circular cross section at an inlet end that transitions to a rectangular cross section at the outlet forming an elongated flat rectangular portion as claimed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743